10 N.Y.3d 893 (2008)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
BRUCE CAREY, Appellant.
Court of Appeals of the State of New York.
Submitted March 10, 2008.
Decided June 5, 2008.
Motion, insofar as it seeks leave to appeal from that part of the Appellate Division order that affirmed the July 2006 Supreme Court order, dismissed upon the ground that appellant is not a party aggrieved (see CPLR 5511); motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the Appellate Division order does not finally *894 determine the proceeding within the meaning of the Constitution.